DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 09/11/2020, where claims 1-14 are currently pending.


Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites “a processing device configured to: receive, by a processing device”.  The element of “processing device” is recited twice; however, the second instance has the article of “a” instead of “the” to indicate antecedent basis.  It is suggested to amended the second instance to appropriately reference the prior element.  Appropriate correction is required.


Remarks 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing device configured to” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al., (US 20200293535 A1) (hereinafter Davis).

Referring to claim 1, Davis teaches a method, comprising: 
receiving, by a processing device (“mobile interface…such as those described 106A-D in FIG. 1”, ¶ [0060], figs. 1 and 6), an indication of an application being opened (“Upon arrival, a field technician user begins the asset survey using a mobile interface”, ¶ [0060], fig. 6); 
in response to receiving the indication, retrieving, from a storage connected to the processing device, a last captured photo (“the user may use the mobile interface to automatically collect equipment asset information from a digital photograph a bar code or optical character recognition”, ¶ [0062], fig. 6.  Examiner notes, the mobile interface such as smart phone or tablet stores the photograph in at least in RAM of the mobile interface after it is taken); 
for the last captured photo as retrieved, extracting, by the processing device, a device identifier from the last captured photo (“As shown, in FIG. 7A, 702 shows a mobile data input interface using a camera. 704 shows a camera view of an equipment label with manufacturer, model number, serial number, ratings, and other details where a portion of the label is selected. In FIG. 7B, 706 shows a text version of the values captured via camera in FIG. 7A. In some embodiments, OCR (Optical Character Recognition) technology is used”, ¶ [0063], figs. 7A-B); and 
storing, by the processing device, the extracted device identifier in the storage (“Once…equipment asset information has been collected, the information is stored in one or more data repositories…the information may also be stored locally on a mobile device”, ¶ [0062]).  

Referring to claim 2, Davis further teaches the method of claim 1, wherein extracting the device identifier from the last captured photo comprises an optical character recognition (OCR) technique (“OCR (Optical Character Recognition) technology is used”, ¶ [0063], figs. 6-7B).  

Referring to claim 5, Davis further teaches the method of claim 1, wherein the device identifier comprises an IMEI, an MEID, a serial number, a MAC address, a model number, or any combination thereof (“For each equipment asset, the user collects and enters equipment asset information which may include…a serial number”, ¶ [0062])

Referring to claim 6, Davis further teaches the method of claim 1, comprising displaying the device identifier as output on a display (“In FIG. 7B, 706 shows a text version of the values captured via camera in FIG. 7A”, ¶ [0063], figs. 7A-B).  

Regarding claims 9 and 11-14, these claims recite the system that performs the steps of the method of claims 1, 6, 3, 2, and 4 respectively; therefore, the same rationale of rejection is applicable. 

Referring to claim 10, Davis further teaches the system of claim 9, wherein the processing device is onboard a smartphone (“Networked devices 106A-D may include a stand alone or integrated devices such as a smart phone”, ¶ [0042], fig. 1; “The mobile interface may be a dedicated application for use with a phone, tablet, or other computing device, such as those described 106A-D in FIG. 1”, ¶ [0060], fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and in view of Han et al., (CN 112394864 A) (hereinafter Han).

Referring to claim 3, Davis teaches the method of claim 1; however, Davis does not explicitly teach displaying, on a display, a popup message including instructions for capturing an image of an "about" graphical user interface (GUI) of the computing device.
Han teaches displaying, on a display, a popup message including instructions for capturing an image of…graphical user interface (GUI) of the computing device (“outputting prompt information for indicating the user to open a corresponding target page in the application, acquiring page screenshots in the application according to a preset time interval”, Abstract.  Examiner notes, although the screenshot of the target page is not explicitly the “about” page; however, it is the design choice of the application designer to design a prompt for a screenshot of any particular page to suit the needs, as the fundamental structure(s) and functionality of prompting the user to acquire a screenshot of a specific page is the same.)
Davis and Han are analogous art to the claimed invention because they are concerning with user interface utilizing image capture technique (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Davis and Han before them to modify the mobile interface that collects equipment asset information of Davis to incorporate the function of prompting user to acquire screenshots of a specific page in an application as taught by Han.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Han (Abstract), because the function of prompting user to acquire screenshots of a specific page in an application does not depend on the mobile terminal that collects equipment asset information.  That is the function of prompting user to acquire screenshots of a specific page in an application performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve information acquisition efficiency as suggested by Han (Abstract).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and in view of Ishitori et al., (US 20170244850 A1) (hereinafter Ishitori).

Referring to claim 4, Davis teaches the method of claim 1; however, Davis does not explicitly teach in response to the extracting the information being unsuccessful, an error message is displayed on a display.
Ishitori teaches in response to the extracting the information being unsuccessful, an error message is displayed on a display (“The character recognition result may indicate whether character recognition was successful or recognized characters include potential errors…If potential errors are included in the recognized characters, the message field 644 may display a message indicating ‘There may be errors in the OCR result”, ¶ [0178], fig. 13A).
Davis and Ishitori are analogous art to the claimed invention because they are concerning with user interface utilizing OCR to extract information (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Davis and Ishitori before them to modify the mobile interface that collects equipment asset information of Davis to incorporate the function of providing message when there is an error in the OCR result as taught by Ishitori.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Ishitori (¶ [0174]-[0179], figs. 13A-C), because the function of providing message when there is an error in the OCR result does not depend on the mobile terminal that collects equipment asset information.  That is the function of providing message when there is an error in the OCR result performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to provide an improved user interface by providing status of the OCR as suggested by Ishitori (¶ [0178]).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 6 above, and in view of Sahagun et al., (US 20170109594 A1) (hereinafter Sahagun).

Referring to claim 7, Davis teaches the method of claim 6; however, Davis does not explicitly teach the extracted information on the display is editable.
Sahagun teaches the extracted information on the display is editable (“The present disclosure is directed to systems, methods, and devices that enable the revising of Optical Character Recognition (OCR) data…includes a terminal device…displaying, receiving editing operations for, and editing the OCR data”, Abstract).
Davis and Sahagun are analogous art to the claimed invention because they are concerning with user interface utilizing OCR to extract information (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Davis and Sahagun before them to modify the mobile interface that collects equipment asset information of Davis to incorporate the function of allowing OCR data to be edited as taught by Sahagun.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Sahagun (Abstract, ¶ [0073]-[0086], fig. 4), because the function of allowing OCR data to be edited does not depend on the mobile terminal that collects equipment asset information.  That is the function of allowing OCR data to be edited performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to reduce the time a user spends to identify and correct OCR errors as suggested by Sahagun (¶ [0004]).

Referring to claim 8, Davis teaches the limitations of claim 6; however, Davis does not explicitly teach in response to receiving an edit to the information, storing the information as edited in the storage.
Sahagun further teaches in response to receiving an edit to the information, storing the information as edited in the storage (“editing the OCR data may include modifying the OCR data. Modifying the OCR data may include saving a new OCR data file, overwriting the previous file”, ¶ [0086], fig. 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20190227306 (Greenberger) – discloses a method, an apparatus, and a program product that obtains unique identifier in an image captured by a camera.
US 20170118374 (Tsujiguchi) – discloses a system and a device that extracts identifier marker from an image.
US 20160227109 (Mattes) – discloses a system and a method for performing OCR on a screen shot to extract identification information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144